



FIRST AMENDMENT TO THE
DISNEY SAVINGS AND INVESTMENT PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2015
(WITH AMENDMENTS ADOPTED THROUGH DECEMBER 2015)


WHEREAS, The Walt Disney Company (the “Company”) maintains the Disney Savings
and Investment Plan, as amended and restated effective January 1, 2015 (with
amendments adopted through December 2015) (the “Plan”); and


WHEREAS, Article 12 of the Plan authorizes the Committee under the Plan to make
certain Plan amendments; and


WHEREAS, the Committee desires to amend the Plan to provide for the automatic
enrollment of newly-hired, rehired and transferred eligible employees;
NOW, THEREFORE, this First Amendment to the Plan is hereby adopted, effective as
of January 1, 2017, as set forth below:


1.
Section 2.02 of the Plan is hereby amended in its entirety to read as follows:

2.02
Participation

Any individual who was a Participant in the Plan immediately preceding the
Effective Date shall be considered a Participant on the Effective Date.
Thereafter, an Eligible Employee shall become a Participant as of the first
Enrollment Date after he:
(a)    authorizes his Tax-Deferred Contributions in accordance with Section 3.01
or Roth Contributions in accordance with Section 3.08;
(b)    names a Beneficiary; and
(c)    selects investment fund(s) pursuant to Article 6;
provided, however, that, except as provided in Section 2.03 or 2.05(b) for a
person who is reemployed or transferred, an Eligible Employee who, under Section
3.01(b)(iv), is deemed to elect to have Tax-Deferred Contributions made on his
behalf shall become a Participant on his Automatic Enrollment Date (as defined
in Section 3.01(b)(iv)).
The Company may, in its sole and absolute discretion, waive any or all of the
participation requirements set forth above for the Employees of any Employer.
2.
The following new paragraphs (iv) and (v) are hereby added at the end of Section
3.01(b) of the Plan:



1

--------------------------------------------------------------------------------





(iv)    Any Eligible Employee or former Eligible Employee who:
(A)     first becomes or again becomes an Eligible Employee on or after January
1, 2017, and
(B)    does not make an election after becoming or again becoming an Eligible
Employee and before his Automatic Enrollment Date (defined below) either (I) to
make Tax-Deferred Contributions (in any percentage) under this Section 3.01(b),
(II) to make Roth Contributions (in any percentage) under Section 3.08(b), or
(III) to make no Tax-Deferred Contributions under Section 3.01(c),
shall be deemed to have entered into an agreement with his Employer to have
Tax-Deferred Contributions in the amount of 4% of his future Compensation
contributed to the Plan by his Employer on his behalf. Such deemed election
shall be effective on and after the Eligible Employee’s Automatic Enrollment
Date and shall remain in effect until and unless such election is suspended,
cancelled or changed in accordance with another provision of the Plan. An
Eligible Employee’s “Automatic Enrollment Date” shall be the first day of the
first payroll period that begins at least 30 days after the date he becomes or
again becomes an Eligible Employee.
(v)    Effective January 1, 2018, and each January 1st thereafter, an Eligible
Employee whose Tax-Deferred Contributions are, as of that date, being made
pursuant to a deemed election under paragraph (iv) above (including any prior
increase under this paragraph) shall be deemed to have further elected to
increase the percentage of his future Compensation to be contributed to the Plan
as Tax-Deferred Contributions by 1%, provided that an Eligible Employee’s
contribution percentage shall not be increased above 10% by reason of this
paragraph.
3.
The first paragraph of Section 3.01(c) of the Plan is hereby amended in its
entirety to read as follows:

Tax-Deferred Contribution elections are effective following the Participant’s
Enrollment Date or as soon as administratively feasible thereafter or, if
applicable, as of his Automatic


2

--------------------------------------------------------------------------------





Enrollment Date for a deemed election under Section 3.01(b)(iv). An election or
deemed election of Tax-Deferred Contributions shall remain in force until
suspended, cancelled or changed in the form and manner specified by the
Committee or in accordance with another provision of the Plan. A Participant may
elect to cease contributions at any time. Elections to increase, decrease or
cease Tax-Deferred Contributions are effective as soon as administratively
possible following receipt by the Committee. A Participant may not change his
election with respect to Tax-Deferred Contributions already made by payroll
deduction. Notwithstanding the foregoing, if a Participant is reclassified or
transferred to an employment category not included among Eligible Employees,
deferrals shall cease as of the first payroll period in which the
reclassification or transfer is effective.
IN WITNESS WHEREOF, the undersigned has caused this First Amendment to be
executed this 19th day of December, 2016.


/s/ JEFFREY E. SHAPIRO
Jeffrey E. Shapiro




3